Citation Nr: 1231497	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-08 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1975 to February 1978.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri, in which the RO denied the Veteran's claim of entitlement to service connection for tinnitus and granted the claim of entitlement to service connection for bilateral hearing loss.   


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his current tinnitus is causally or etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1101, 1110, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Sufficient evidence is of record to grant the Veteran's claim of entitlement to service connection for a tinnitus disability.  Accordingly, whether or not VA has met its duties of notice and assistance is of no consequence, as there is no prejudice to the Veteran.

Service Connection Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

Discussion 

The Veteran contends that he currently suffers from tinnitus, which had its onset in service due to noise exposure as a result of his military occupational specialty (MOS), a petroleum supply specialist with the 114th Aviation Company.  Specifically, he asserts that his tinnitus began in the mid-1970's due to noise exposure from helicopters, and such condition has continued since service.  See September 2009 VA examination report and February 2010 VA Form 9.  

The Veteran's service treatment records, including his January 1975 induction physical examination report and November 1977 separation physical examination report are negative for complaints, treatment, or a diagnosis of tinnitus.  

The Veteran underwent a VA audiological examination in September 2009.  He reported that he was exposed to helicopter noise during service.  He stated that he has experienced a moderate high pitched sound in his ears approximately once or twice per week since the mid-1970's.  Upon review of the claims file, the examiner diagnosed tinnitus and bilateral mild to moderate sensorineural hearing loss.  The examiner opined that the Veteran's tinnitus was not related to his service.  In providing the opinion, the examiner noted that the separation examination report demonstrates that the Veteran experienced some hearing loss at that time; however, stated that the service treatment records were negative for a "mention" of tinnitus.  The examiner further noted that the Veteran's tinnitus, as described by the Veteran, was mild, infrequent, and of short duration, and did not exceed what was commonly found in the normal hearing population.  

In a February 2010 addendum to the September 2009 VA examination, a VA examiner reviewed the claims file and stated that such file was void of any reports of tinnitus.  She further stated that the tinnitus disability would be considered to be normal occurring tinnitus based upon the Veteran's description of his tinnitus, which was mild, infrequent, and of short duration.

The September 2009 VA examination report and February 2010 addendum report are of no probative value for a host of reasons.  First, while the September 2009 VA examiner noted the Veteran's report of noise exposure during service due to helicopters, he did not address whether such exposure caused the Veteran's current tinnitus disability.

Next, the basis of the September 2009 negative opinion, in significant part, appears to be that the Veteran's service treatment records are negative for complaints of or a diagnosis of tinnitus.  Likewise, the basis of the February 2010 negative opinion also appears to be that the Veteran's post-service treatment records are negative for a diagnosis of tinnitus.  However, while the absence of contemporaneous medical evidence is a factor in determining the credibility of lay evidence, lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza, 7 Vet. App. 498 (1995).   

As part of the current claim, the Veteran has asserted, in numerous statements and during the aforementioned VA examination, that the symptoms of his tinnitus disability have been continuous since service (the mid-1970's).  Although the September 2009 VA examiner noted the lack of complaints and treatment during service, and the February 2010 VA examiner noted the lack of complaints and treatment since service, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet.App. at 496.  

Moreover, the history the Veteran provided about noise exposure in service, where he was exposed to noise from serving as a petroleum supply specialist with the 114th Aviation Company, is consistent, competent, and credible.  See Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran's DD Form 214 also demonstrates his MOS as a petroleum supply specialist, supporting his claimed exposure to noise.  Finally, the RO conceded the Veteran's exposure to noise during service based upon the Veteran's MOS.   

Tinnitus is subjective and the kind of condition which lay evidence is competent to describe, to include the time of onset.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  In addition, the Veteran has presented written statements regarding his in-service incurrence of tinnitus, and there is evidence of a current tinnitus disability.  

Affording the Veteran the benefit of the doubt, as required by law and regulation, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









ORDER

Service connection for tinnitus is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


